Title: To John Adams from C. W. F. Dumas, 6 May 1781
From: Dumas, Charles William Frederic
To: Adams, John



Monsieur
LaHaie 6e. May 1781

La même personne qui m’avoit donné l’avis, que vous m’aviez en partant laissé le maître de suivre, me dit hier matin qu’après y avoir bien pensé, il y trouvoit un si grand inconvenient qu’il me le déconseilloit très-sérieusement, comme une démarche incompatible avec le Caractere que vous venez de déployer; en un mot qu’il ne convient pas que vous vous abaissiez à faire parvenir ainsi indirectement la piece en question, qui paroîtroit cependant manifestement venir de votre part. J’ai donc pris, avec son avis et approbation un autre parti, qui remplira également le but de faire connoître à la Nation la parole qu’on lui porte. Des 500 Exemplaires, j’en remettrai 300 au Libraire qui a soin de l’imprimer, avec permission d’en faire son profit, en les envoyant à ses Correspondants dans toutes les Provinces, et les distribuant aussi ici. En même temps j’en ferai parvenir des Copies aux Gazettiers, afin qu’ils puissent en faire usage. Il restera 200 Exemplaires, dont je vous réserva 100, et j’en garderai 100 pour en distribuer à ceux qu’il est à propos qui en aient d’abord. L’Impression sera achevée Mercedi: et j’attends l’honneur de votre prompte réponse, pour savoir si vous approuvez ce parti, que je crois le plus convenable; afin de le mettre en exécution sans perte de temps. La même personne m’a dit, que la Délibération dans les provinces sur la note en question ne se fera pas avant 3 ou 4 semaines. Par la même raison susdite, et de l’avis de la même personne, j’ai omis la Commission: mais je la montrerai aux Amis Sûrs. Je suis curieux de savoir ce qui s’est passé entre vous, Monsieur, et la derniere personne que vous avez visitée avant de partir. S’il vous arrive de bonnes nouvelles, je me recommande. Permettezmoi de placer ici mes respects pour Mr. Searle, pour Mr. Dana et pour Mr. Gillon. J’aurai l’honneur de répondre à Mr. Dana demain ou après-demain.
Vous pouvez, Monsieur, faire remettre vos Coffres de hardes et Caisses de Livres, à l’adresse de Mrs. Fred. Romberg et fils à Bruxelles, chez Mrs. Hemery freres, rue St. Denys à Paris. Vous avez vu, par la Lettre de Mrs. Romberg, que je vous ai montrée, qu’ils auront soin du reste, c’est-àdire, qu’ils se chargent du transport de vos effets, de Paris à Amsterdam, moyennant £12 de France le Cent pesant. Il sera nécessaire d’écrire en même temps à Mrs. Romberg, pour les avertir, afin qu’ils sachent à qui ils doivent les envoyer à Amsterdam: car ils ignorent que c’est pour vous, et votre adresse au juste.
J’ai l’honneur d’être avec un très grand respect, Monsieur, Votre très-humble & trèsobéissant serviteur

Dumas

